Citation Nr: 0430097	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-11 013	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for loss of a testicle.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hydrocele 
and epididymitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1943 to 
March 1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).  

A March 2003 rating decision granted an increased evaluation 
of 10 percent for service-connected upper left leg scar, 
effective October 15, 2001, under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  Since 10 percent is the maximum 
schedular rating allowed under Diagnostic Code 7804, both 
under the old criteria and under the criteria effective 
October 30, 2002, it was noted that the decision was 
considered a complete grant of benefits on the appealed issue 
of entitlement to an increased evaluation for service-
connected upper left leg scar.  Consequently, this issue is 
no longer part of the veteran's appeal.

A motion to advance this case on the Board's docket, which is 
dated October 15, 2004, was granted by the Board on October 
20, 2004 for good cause shown, due to the veteran's age, 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).  

The issue of entitlement to service connection for residuals 
of epididymitis and left hydrocele was denied by the Board in 
February 1965.  Although there is some confusion in the 
record as to the issues currently on appeal, the Board notes 
that the veteran's recent statements refer to both of the 
issues listed on the title page.  While the March 2003 
Statement of the Case only lists one issue, service 
connection for loss of a testicle, the Board notes that the 
Statement of the Case includes the law and regulations on 
service connection and on new and material evidence.  
Additionally, the RO discusses both a claim for service 
connection for loss of a testicle and whether new and 
material has been received to reopen a claim for service 
connection for residuals of epididymitis and left hydrocele.  
Consequently, the Board has adjudicated both issues.

FINDINGS OF FACT

1.  The medical evidence of record does not show loss of a 
testicle due to service.  

2.  A February 1965 Board decision denied the veteran's claim 
of entitlement to service connection for residuals of 
epididymitis and left hydrocele. 

3.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has not been received 
since the February 1965 Board decision.


CONCLUSIONS OF LAW

1.  Loss of a testicle was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of epididymitis and left 
hydrocele is not new and material, and therefore, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In January 2002, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  No private medical evidence was subsequently added 
to the claims files.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims files.  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
issue on appeal involving the matter of whether a previously 
denied claim may be reopened, VA's duty to assist the veteran 
in the development of his claim is not triggered unless and 
until the claim is reopened.  See 38 U.S.C.A. § 5103A.  

With respect to the issue of entitlement to service 
connection for loss of testicle, the Board would note that 
the veteran has not been provided a VA examination in order 
to determine whether he has loss of a testicle related to his 
military service.  Nevertheless, none is required in this 
case.  Such development is to be considered necessary only if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but, unlike this case, contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the claims.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  VA did not specifically ask for all evidence in the 
veteran's possession.  The veteran, however, by failing to 
reply to requests for information about any additional 
evidence not of record, has stated sub silentio that he 
neither has nor knows of any further pertinent evidence.  
Hence, no evidence has been lost to the record, and there is 
no failure to assist the appellant simply because VA did not 
explicitly ask him to submit all evidence in his possession.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claims.  The Board additionally finds that 
VA has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2004).  

Service Connection Claim 

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  In order to show a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Factual Basis

The veteran's service medical records reveal that he was 
hospitalized from May to June 1944 after he slipped and 
injured his right groin; it was noted that the right testicle 
was hard and tender.  Acute epididymitis, on the right, was 
diagnosed.  On separation examination in March 1946, there 
were no abnormal genitourinary findings; it was noted that 
the veteran had a history of swelling of the testicles in 
1944 and that his present condition was "OK."

The veteran complained on VA examination in February 1947 of 
left leg pain while plowing.  His genitourinary system was 
normal without hydrocele or varicocele.  The diagnosis was 
residual scars of a fragment wound, no disability found.

The veteran was hospitalized in October 1963 with complaints 
of left scrotal swelling since an injury in service.  
Examination revealed a 3 by 4 inch translucent mass on the 
left side of the scrotum.  He underwent a left 
hydrocelectomy.  The discharge diagnosis was left hydrocele, 
treated, improved.  

VA outpatient records from November 1963 to February 1964 
reveal an impression in December 1963 of left chronic 
epididymitis.

VA treatment records from March 1986 to March 1987 reveal 
complaints of testicular pain in December 1986, February 
1987, and March 1987.  It was noted on examination in 
December 1986 that the left testicle was riding high and that 
the examiner was unable to bring it down to the base of the 
scrotum.  The assessment in December 1986 was status post 
trauma to the left testicle.  The impression in March 1987 
was chronic left scrotal pain of unknown etiology.

Other medical records on file, which include VA outpatient 
records, VA hospital records, and VA examination reports from 
October 1980 to March 2003 do not contain any treatment or 
diagnosis of testicular disability.

Analysis

The veteran has contended, including in his April 2003 
substantive appeal, that the swelling of his testicle 
incurred in service due to trauma resulted in a loss of 
the left testicle.

As noted above, in order to warrant entitlement to service 
connection, there must be medical evidence of disability 
in service, medical evidence of current disability, and 
medical evidence of a causal connection between the 
current disability and service.  Although there is 
evidence in service of trauma to the right testicle in 
1944, and epididymitis was diagnosed, the disability was 
noted to be acute and there are no subsequent complaints 
or findings of testicular disability in service.  In fact, 
no abnormality was found on genitourinary system 
examination for discharge in March 1946.  Rather, it was 
noted on the discharge examination that the veteran's 
current genitourinary condition was "OK."  There is also 
no medical evidence after service separation of loss of a 
testicle.  The veteran's genitourinary system was normal, 
without hydrocele or varicocele, on VA examination in 
February 1947.  Although the veteran underwent a left 
hydrocelectomy in October 1963, there is no evidence of 
loss of a testicle.  Since there is no current evidence of 
loss of a testicle, there cannot be medical nexus evidence 
showing a causal relationship between service and loss of 
a testicle.  Consequently, because all elements of Hickson 
have not been shown, service connection for loss of a 
testicle is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

New And Material Evidence Claim

Law and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. 

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law is applicable in this 
case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis, either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented, will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Factual Background

The issue of entitlement to service connection for residuals 
of epididymitis and left hydrocele was denied by the Board in 
February 1965 because the condition noted in service involved 
the right testicle and there was no evidence of left testicle 
disability until a number of years after service discharge.  

Previously considered evidence

The evidence on file at the time of the February 1965 
decision were the veteran's service medical records, a 
February 1947 VA examination report, an October 1963 VA 
hospital report, and VA outpatient records dated from 
November 1963 to February 1964.  

According to the veteran's service medical records, he was 
hospitalized from May to June 1944 after he slipped and 
injured his right groin; it was noted that the right testicle 
was hard and tender.  Acute right epididymitis was diagnosed.  
Separation examination in March 1946 did not show any 
abnormal genitourinary findings; it was noted that the 
veteran had a history of swelling of the testicles in 1944 
and that his present condition was "OK."

The veteran complained on VA examination in February 1947 of 
left leg pain while plowing.  His genitourinary system was 
normal without hydrocele or varicocele.  The diagnosis was 
residual scars of a fragment wound, no disability found.

The veteran was hospitalized in October 1963 with complaints 
of left scrotal swelling since an injury in service.  
Examination revealed a 3 by 4 inch translucent mass on the 
left side of the scrotum.  He underwent a left 
hydrocelectomy.  The discharge diagnosis was left hydrocele, 
treated, improved.  

VA outpatient records from November 1963 to February 1964 
reveal an impression in December 1963 of left chronic 
epididymitis.

The additional evidence

Evidence received since February 1965 consists of VA 
hospital records and outpatient records from October 1980 
to March 2003; VA examination reports dated in February 
1993, March 2001, and March 2002; and statements by and on 
behalf of the veteran.  

VA treatment records from March 1986 to March 1987 reveal 
complaints of testicular pain in December 1986, February 
1987, and March 1987.  It was noted on examination in 
December 1986 that the left testicle was riding high and that 
the examiner was unable to bring it down to the base of the 
scrotum.  The assessment in December 1986 was status post 
trauma to the left testicle.  The impression in March 1987 
was chronic left scrotal pain of unknown etiology.

Other medical records on file, which include VA outpatient 
records, VA hospital records, and VA examination reports from 
October 1980 to March 2003 do not contain any treatment or 
diagnosis of testicular disability.

Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The issue of entitlement to service connection for residuals 
of epididymitis and left hydrocele was denied by the Board in 
February 1965 because the condition noted in service involved 
the right testicle; there was no evidence of left testicle 
disability until over 17 years after service discharge.  

The medical evidence received by VA since February 1965, 
which consists of VA inpatient and outpatient treatment 
records and VA examination reports, does not diagnose 
epididymitis or hydrocele.  Rather, the assessment in 
December 1986 was status post trauma to the left testicle; 
the impression in March 1987 was chronic left scrotal pain of 
unknown etiology.  Moreover, there has been no diagnosis of a 
testicular disability since March 1987.  There is also no 
medical nexus opinion linking a current testicular disability 
to service.  

Although the veteran has contended that he has residuals of 
epididymitis and left hydrocele as a result of service, the 
veteran's contentions cannot be used to establish a nexus 
between an alleged current disability and service because a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Consequently, because the veteran has not submitted competent 
medical evidence that serves to link current residuals of 
epididymitis and left hydrocele to service, his claim may not 
be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability).  

Because the evidence submitted since February 1965 is not new 
and material, the claim of service connection for residuals 
of epididymitis and left hydrocele is not reopened and the 
benefit sought on appeal remains denied.  The veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, and the 
benefit of the doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for loss of a testicle is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of 
epididymitis and left hydrocele not having been submitted, 
the claim is not reopened and the benefit sought on appeal 
remains denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



